UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4470


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH LAMONT CHAPLIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:05-
cr-00186-AMD-1)


Submitted:   January 31, 2011             Decided:   March 9, 2011


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph R. Conte, LAW OFFICE OF J.R. CONTE, Washington, D.C., for
Appellant. Rod J. Rosenstein, United States Attorney, Bonnie S.
Greenberg,   Assistant   United  States   Attorney,   Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Kenneth Lamont Chaplin pled guilty to bank robbery,

for which he received a 144-month sentence.                       On appeal, Chaplin

argues    that       his    guilty    plea   and   sentence     must    be    set   aside

because     the      district        court   impermissibly        and    prejudicially

participated in plea negotiations in violation of Fed. R. Crim.

P. 11(c)(1).

                As   Chaplin    did    not   object   to    the    district     court’s

alleged involvement in plea discussions, nor attempt to withdraw

his plea, we review the alleged violation of Rule 11 under the

plain error standard.                United States v. Bradley, 455 F.3d 453,

462 (4th Cir. 2006).                 “[I]n order to prevail, [Chaplin] must

demonstrate not only the existence of plain error but also that

this error affected [his] substantial rights; . . . [and] that a

refusal to notice the error would seriously affect the fairness,

integrity, or public reputation of judicial proceedings.                        Id.

                We   have    reviewed    the     record   and   conclude      that    the

court     was    not       impermissibly     involved      in   plea     negotiations.

Furthermore, Chaplin cannot establish that the district court’s

alleged Rule 11(c)(1) error affected the fairness, integrity, or

public reputation of the judicial proceedings.                         Accordingly, we

affirm.     We dispense with oral argument because the facts and

legal    contentions         are     adequately    presented      in    the   materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3